UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27823 Spanish Broadcasting System, Inc. (Exact name of registrant as specified in its charter) Delaware 13-3827791 (State or other jurisdiction or incorporation of organization) (I.R.S. Employer Identification No.) 7th Avenue Miami, Florida 33166 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (305)441-6901 Former name, former address and former fiscal year, if changed since last report: None Securities registered pursuant to Section12(b) of the Act: None Title of Each Class Name of Each Exchange on Which Registered ClassA common stock, par value $0.0001 per share The NASDAQ Global Market Securities registered pursuant to Section12(g) of the Act: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act Yes ¨ Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Nonaccelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No x As of June30, 2015, the last business day of the registrant’s most recently completed second fiscal quarter, the registrant had 4,166,991shares of ClassA common stock, par value $0.0001 per share (“ClassA common stock”), and 2,340,353shares of ClassB common stock, par value $0.0001 per share (“ClassB common stock”), outstanding. As of June30, 2015, the aggregate market value of the ClassA common stock held by nonaffiliates of the registrant was approximately $27.9million and the aggregate market value of the ClassB common stock held by nonaffiliates of the registrant was approximately $2,363. We calculated the aggregate market value based upon the closing price of our ClassA common stock reported on the NASDAQ Global Market on June30, 2015 of $6.75 per share, and we have assumed that our shares of ClassB common stock would trade at the same price per share as our shares of ClassA common stock. (For purposes of this paragraph, directors and executive officers have been deemed affiliates.) As of March21, 2016, 4,166,991shares of ClassA common stock, 2,340,353shares of ClassB common stock and 380,000shares of SeriesC convertible preferred stock, $0.01 par value per share (“SeriesC preferred stock”), which are convertible into 760,000shares of ClassA common stock, were outstanding. Documents Incorporated by Reference: Certain information required by PartIII of this Annual Report on Form 10-K is incorporated by reference from the registrant’s definitive proxy statement (the“Proxy Statement”) to be filed pursuant to Regulation14A with respect to the registrant’s 2016 annual meeting of stockholders. Except with respect to information specifically incorporated by reference in this Annual Report on Form10-K, the Proxy Statement is not deemed to be filed as part hereof. Table of Contents Page PART I Item1. Business 2 Item 1B. Unresolved Staff Comments 37 Item2. Properties 37 Item3. Legal Proceedings 38 Item 4. Mine Safety Disclosures 38 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 39 Item6. Selected Financial Data 40 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item7A. Quantitative and Qualitative Disclosures About Market Risk 54 Item8. Financial Statements and Supplementary Data 54 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 Item 9A. Controls and Procedures 55 Item 9B. Other Information 56 PARTIII Item10. Directors, Executive Officers and Corporate Governance 57 Item11. Executive Compensation 57 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 Item13. Certain Relationships and Related Transactions, and Director Independence 57 Item14. Principal Accountant Fees and Services 57 PART IV Item15. Exhibits and Financial Statement Schedules 58 Special Note Regarding Forward-Looking Statements CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. This annual report on Form10-K contains both historical and forward-looking statements. All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the“Securities Act”), and Section21E of the Securities Exchange Act of 1934, as amended (the“Exchange Act”). Spanish Broadcasting System, Inc. intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and includes this statement for purposes of such safe harbor provisions. “Forward-looking” statements, as such term is defined by the Securities Exchange Commission (the“Commission”) in its rules, regulations and releases, represent our expectations or beliefs, including, but not limited to, statements concerning our operations, economic performance, financial condition, growth and acquisition strategies, investments and future operational plans, such as those disclosed under the caption “Risk Factors” appearing in Item1A of Part I of this Report. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intend,” “forecast,” “seek,” “plan,” “predict,” “project,” “could,” “estimate,” “might,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements, by their nature, involve substantial risks and uncertainties, certain of which are beyond our control, and actual results may differ materially depending on a variety of important factors, including uncertainty related to acquisitions, governmental regulation and any other factors discussed in our filings with the Commission and we do not have any obligation to publicly update any forward-looking statements to reflect subsequent events or circumstances. See Item1A. Risk Factors. PART I Item1. Business Our Company All references to “we”, “us”, “our”, “SBS”, “our company” or “the Company” in this report mean Spanish Broadcasting System, Inc., a Delaware corporation formed in 1994, and all entities owned or controlled by Spanish Broadcasting System, Inc. and, if prior to 1994, mean our predecessor parent company Spanish Broadcasting System, Inc., a New Jersey corporation, and its subsidiaries. Our executive offices are located at 7007 N.W. 77th Avenue, Miami Florida 33166, our telephone number is (305)441-6901, and our corporate website is www.spanishbroadcasting.com. We are a leading Spanish-language media and entertainment company with radio and/or television stations in the top U.S.Hispanic markets, including Puerto Rico. Our owned and operated radio stations serve markets representing approximately 35% of the U.S.Hispanic population, and our television operations serve markets representing over 3.5million Hispanic households. We produce and distribute Spanish-language content, including radio programs, television shows, music and live entertainment through our radio stations and our television group, MegaTV, which produces over 70 hours of original programming per week. MegaTV broadcasts via our owned and operated stations in South Florida, Houston, and Puerto Rico and through programming and/or distribution agreements with other stations, including nationally on a subscriber basis. We operate the top Spanish-language radio station in the United States based on the average number of listeners per quarter-hour, which is WSKQ-FM, one of our New York stations. WSKQ-FM delivered the highest listenership among all Spanish-language radio stations in the United States, according to the 2015 Hispanic Fact Pack. Our other radio stations are located in Los Angeles, New York, Puerto Rico, Miami, Chicago and San Francisco. In addition to our owned and operated radio stations, we have our AIRE Radio Networks with over 100 affiliate radio stations servicing over 53 of the top U.S. Hispanic markets, including all of the top 30 Hispanic markets.AIRE Radio Networks currently covers 90% of the coveted U.S. Hispanic market.Our AIRE Radio Networks reach over 11.0 million listeners in an average week with our targeted networks.
